DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 10, 2021 has been entered.

Status of Claims
Claims 1-5 and 7-8 are currently pending and under examination on the merits in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on June 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos 10,059,949, 10,358,648, and 10,519,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the 19-nt antisense strand and the 15-16-nt sense strand forms an overhang of 2-4-nt. It is noted that the length limitations for the antisense and sense strands recited in the claim can only have either a 3-nt overhang or a 4-nt overhang. Hence, it is unclear how the claimed molecule can have a 2-nt overhang as required by the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rana (US 2006/0069050 A1, of record) in view of Kreutzer et al. (US 7,829,693 B2) and Hohjoh (FEBS Letters, 2002, 521:195-199).
Rana exemplifies making and using a non-canonical, 16-bp duplex-forming asymmetric siRNA molecule comprising a 16-nt sense strand and an 18-nt antisense strand, whose 5’ end is blunted and 3’ end has a 2-nt overhang of dTdT, wherein the asymmetric siRNA molecule provides about 95.18% RNAi activity. See the following copied from Figure 9.  

    PNG
    media_image1.png
    44
    940
    media_image1.png
    Greyscale

Rana demonstrates that a 16-bp duplex-forming asymmetric siRNA molecule comprising a 16-nt sense strand and a 21-nt antisense strand, whose 3’ end has a 4-nt overhang sequence comprising a 2-nt that is complementary to a target sequence and a dTdT, provides about 92.02% RNAi activity. See the following copied from Figure 7. 

    PNG
    media_image2.png
    48
    807
    media_image2.png
    Greyscale

Hence, Rana teaches that “a 16-nt duplex RNA structure is suitable for gene silencing”. See paragraph 0143.
Rana teaches the following in paragraph 0036: “Preferably, the noncanonical siRNAs of the invention include an antisense strand of about 19, 20, 21, or 22 nucleotides in length and a shortened or truncated sense strand (e.g., a sense strand of about 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or 21 nucleotides in length).” (emphasis added).
Rana teaches that duplexes comprising a 11-nt sense strand with or without dTdT are “inactive” and “non-functional” in RNAi activity and that duplexes comprising a 13-nt sense strand were also “inactive” thus reports that “siRNAs comprising a sense strand of 14, 15, or 16 nucleotides are particularly effective (see Examples 4-7).” (emphasis added). See paragraphs 0055 and 0142-0143.
Rana also teaches that duplexes comprising a 16-nt antisense strand with or without dTdT “did not exhibit RNAi activity, indicating that nts 17-19 of the antisense strand can be important for target RNA recognition.” (emphasis added). See paragraphs 0142-0144. 
Hence, Rana’s teachings render obvious non-canonical, asymmetric siRNA molecules having a 19-nt antisense strand and a 15-16-nt sense strand.
Rana does not expressly teach that the overhang sequence does not comprise dTdT.
Kreutzer claims an asymmetric siRNA molecule whose antisense strand is blunt-ended at the 5’ terminus and has a 1-4-nt overhang sequence at the 3’ end and a method of inhibiting target expression in a cell by introducing the asymmetric siRNA molecule. See claims 1-6.
 Kreutzer exemplifies that an asymmetric siRNA molecule having a 3’ overhang (5’-UU that is fully complementary to the target sequence) in the antisense strand (SEQ ID NO:173) targeted to EGFR (SEQ ID NO:51) is effective in producing target silencing in mammalian cells. Kreutzer also exemplifies asymmetric siRNA molecules whose 3’ overhang sequence (e.g., 5’-GU in SEQ ID NO:142, 5’-GC in SEQ ID NO:152, 5’-CU in SEQ ID NO:145) of the antisense strand is complementary to the target sequence of MDR-1. See columns 22-25, 30; Tables 3-4; Figure 24. See also claim 1 of the ‘693 patent copied below, wherein underlining has been added for emphasis.

    PNG
    media_image3.png
    325
    403
    media_image3.png
    Greyscale

Hohjoh demonstrates that an siRNA molecule having a UU 3’ overhang, especially in the antisense strand, is significantly more effective in target silencing compared to an siRNA molecule having a TT 3’ overhang in mammalian cells. See Tables 1 and Figure 1. Compare “GL3UU duplex” or “ssGL3/asGL3UU” to “GL3 duplex” having TT overhangs in both strands.
Hohjoh thus teaches the following at page 197: “In this study, therefore, the GL3UU and ssGL3/asGL3UU duplexes appear to induce the most efficient RNAi activity of all the duplexes examined. This suggests that a double-stranded form of RNA and ribonucleotide 3’ overhangs, particularly those on the antisense single-stranded side, are important for maximizing the efficiency of synthetic oligonucleotide duplexes to induce RNAi in mammalian cells.” (emphasis added).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the 3’-dTdT overhang of the antisense strand in Rana’s asymmetric siRNA molecule with an RNA sequence complementary to the target sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to 
Accordingly, claims 1-5 and 7-8 taken as a whole would have been prima facie obvious at the time the invention was made.

Response to Arguments
Applicant's arguments filed on September 10, 2021 have been fully considered but they are not persuasive. Applicant’s arguments attacking Rana alone are not found persuasive because the amended claims are rendered obvious over the combination of three relevant prior art references. Applicant argues that the claims as amended are not obvious because of “potent gene silencing” by pointing out various portions of the instant application including Figures 1-3, 5-8, and 12. In response, it is noted that asymmetric siRNA molecules forming a 16-bp duplex were known to provide greater than 90% RNAi activity, wherein the closest prior art structure provided about 95.18% RNAi activity as set forth in the rejection above. Hence, a high, potent . 
Applicant contends that Example 13 of the instant application demonstrates a “surprising” finding regarding the claimed siRNA molecule, which is not more sensitive to serum nucleases. In response, it is noted that siRNA molecules having a ribonucleotide 3’ overhang instead of dTdT in the antisense strand were known to be more effective in RNAi-mediated gene silencing in mammalian cells as taught by Hohjoh. As such, applicant’s alleged unexpected results would have been in fact reasonably expected in the prior art.
In view of the foregoing, applicant’s arguments are not found persuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 9,260,470 in view of Rana (US 2005/0020521 A1), Kreutzer et al. (US 7,829,693 B2), and Hohjoh (FEBS Letters, 2002, 521:195-199).
For convenience, representative claims of the ‘470 patent, claims 1 and 4-5, are copied below, wherein underlining has been added for emphasis.

    PNG
    media_image4.png
    174
    474
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    205
    480
    media_image5.png
    Greyscale


As written in claim 1 of the ‘470 patent, only single position (position 2, position 18, or position 19) of the antisense strand is required to be un-base-paired.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to change the mismatched nucleotide base at position 2 of the antisense strand of the asymmetric siRNA molecule claimed in the ‘470 patent claims to a perfect base pair at position 2 of the antisense strand, thereby making the antisense strand fully complementary to the target sequence as claimed in the instant case. One of ordinary skill in the 

    PNG
    media_image6.png
    85
    301
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    82
    298
    media_image7.png
    Greyscale

Rana demonstrates that “ds” resulted in about 0.15 normalized GFP/RFP expression level at 10 nM (see bar number 6; indicated with arrow), whereas “SS/AS-(1,2)mm” resulted in about 0.70 GFP/RFP expression level at 10 nM (see bar number 19; indicated with arrow). See Figure 15C copied below.

    PNG
    media_image8.png
    740
    868
    media_image8.png
    Greyscale

32P-cap labeled Target” compared to “DS” (see lane 2). See the following portion copied from Figure 17.

    PNG
    media_image9.png
    778
    742
    media_image9.png
    Greyscale

As such, the perfect base pair at the 5’ end region including position 2 of the antisense strand was known to contribute to silencing efficiency of the intended target. Hence, one of ordinary skill in the art would have been motivated with a reasonable expectation of success to replace the base at position 2 that is not paired with the sense strand as well as the target 
In addition, it was known in the art that the 3’ overhang in the antisense strand can be complementary to a target sequence as evidenced by Kreutzer, and furthermore, an RNA sequence as the 3’ overhang in the antisense strand was deemed beneficial in maximizing RNAi efficiency as taught by Hohjoh. As such, making the claimed asymmetric siRNA molecule by rendering the antisense strand of the ‘470 patent claims fully complementary to the target sequence thereby arriving at the instant claims would have been prima facie obvious at the time the invention was made.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANA H SHIN/Primary Examiner, Art Unit 1635